DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 24-31, 33, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriere (US 20180064510 A1) in view of Suriano (US 20200163742 A1).
	Re. Claim 8, Carriere a method of assembling a distalizer (Abstract), comprising:
providing an arm (Fig. 2A, label 13) with a mesial element (Fig. 2A, labels 11-12 and 15) at one end of the arm and a ball member (Fig. 2A, label 14) at another end of the arm (Abstract in regards to providing a mesial element at one end of an arm and a ball member at another end if the arm), the mesial element having a first base (Fig. 2A, label 12) for attachment to a canine or bicuspid (Par. [0038] describes it would be fitted onto a canine);
enclosing the ball member in a distal element (Fig. 2B, 4A-4B, labels 21, 36 and 38) without deformation of the distal element (Par. [0020], [0028]), the distal element having a second base (Fig. 2B, label 21) for attachment to a molar (Par. [0040])
and that the mesial element is integrally formed with the ball element at another end of the arm (Par. [0038]).
However, Carriere is silent to the additively manufacturing the mesial element, the arm and distal element. Further, Carriere is silent to the additively manufacturing of the arm simultaneously with the mesial element and distal element, and the ball member enclosed in the distal element without deformation of the distal element as a result of additive manufacturing of the mesial element, the distal element and the arm. 
Suriano discloses a distalizer in the same field of endeavor comprising a mesial element (Fig. 7, label 9), a distal element (Fig. 7, label 6), a ball element (Fig. 7, label 7), and an arm (Fig. 7, label 8). Further, Suriano discloses the overall teaching that the components of the distalizer to be 3D printed as it is known in the art that 3D printing is accurate and lessen manufacturing costs (Par. [0021]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the manufacturing method of the mesial element and arm of
Carriere to be additively manufactured as taught by Suriano to reduce manufacturing cost and to
develop an accurate component to be implemented.
	Re. Claim 9, Carriere and Suriano discloses the claimed method of claim 8 and Carriere further discloses the second base is ridged for attachment to the molar (as it is disclosed that the base surface of the distal member (Fig. 2B, label 21) is disclosed to also couple with the tooth (Par. [0040]), it would be obvious to someone skilled in the art before the effective filing date that the surface of the base would also comprise a surface suited for retention such as what is disclosed in Fig. 2A, label 12 for the mesial element to improve the retention of the distal element to the tooth of interest. As such, it would have been obvious that at least one of the bases of the first portion and the second portion of the distal element to be a ridged base).
	Re. Claim 10, Carriere and Suriano discloses the claimed method of claim 8 and Carriere further discloses the distal element (Fig. 2B, 4A-4B, labels 21, 36 and 38) has a spherical shape and wherein the distal element comprises a receptacle having a shape that is complementary to a spherical shape of the ball member (Fig. 4A-4B; Par. [0053]).
	Re. Claim 24, Carriere and Suriano discloses the claimed method of claim 8 and Suriano further discloses the mesial element, the distal element, and the arm are additively manufactured using wire or powder (Par. [0021] discloses using powdered metal).
	Re. Claim 25, Carriere and Suriano discloses the claimed method of claim 8 and Suriano further discloses the mesial element, the distal element, and the arm are additively manufactured using a laser or electron beam (Par. [0021] discloses using laser sintered).
	Re. Claim 26, Carriere and Suriano discloses the claimed method of claim 8 and Suriano further discloses the mesial element, the distal element, and the arm are additively manufactured using sintering (Par. [0021] discloses using laser sintered). 
Re. Claim 27, Carriere and Suriano discloses the claimed method of claim 8 and Suriano further discloses the distalizer (which would include the mesial element, distal element and arm) being made out of material including metal, or polymer (Par. [0021]).  
Re. Claim 28, Carriere and Suriano discloses the claimed method of claim 8 but are silent to the mesial element, the distal element, and the arm are additively manufactured in layers in an occlusal-gingival direction. It should be noted that 3D printing is achieved by printing in layers and as such, since Suriano teaches the usage of 3D printing to make the distalizer, it teaches the printing of the distalizer in layers. 
It is disclosed in the applicant’s specification in Par. [0032] that the formation of the distalizer using additive manufacturing is a design choice (“Furthermore, the distalizer may be printed layer-by-layer in various orientations. For example, each layer of the distalizer may be printed in the occlusal-gingival direction, and the material of each layer may be deposited or melted first in the distal-mesial direction and then in the labial-lingual direction. Alternatively, the depositing or melting of material and accumulation of layers may be formed in other orientations.”). It should be noted that the method it is printed out is dependent on the CAD program used, and the type of printer being used. However, the end product will be the same no matter how the apparatus is printed. As such, it would have been obvious to have the mesial element, the distal element, and the arm are additively manufactured in layers in an occlusal-gingival direction as it does not alter the final product of the device. 
Re. Claim 29, Carriere and Suriano discloses the claimed method of claim 8 but are silent to the mesial element, the distal element, and the arm are additively manufactured in layers, wherein for a respective layer, a material is applied in a distal-mesial direction and then a labial-lingual direction. 
It is disclosed in the applicant’s specification in Par. [0032] that the formation of the distalizer using additive manufacturing is a design choice (“Furthermore, the distalizer may be printed layer-by-layer in various orientations. For example, each layer of the distalizer may be printed in the occlusal-gingival direction, and the material of each layer may be deposited or melted first in the distal-mesial direction and then in the labial-lingual direction. Alternatively, the depositing or melting of material and accumulation of layers may be formed in other orientations.”). It should be noted that the method it is printed out is dependent on the CAD program used, and the type of printer being used. However, the end product will be the same no matter how the apparatus is printed. As such, it would have been obvious to have the mesial element, the distal element, and the arm are additively manufactured in layers in an occlusal-gingival direction as it does not alter the final product of the device. 
Re. Claim 30, Carriere and Suriano discloses the claimed method of claim 8 but are silent to the depositing a plurality of material for the arm, the mesial element, the distal element, and the ball member, the layers being deposited one layer segment at a time.  
It is disclosed in the applicant’s specification in Par. [0032] that the formation of the distalizer using additive manufacturing is a design choice (“Furthermore, the distalizer may be printed layer-by-layer in various orientations. For example, each layer of the distalizer may be printed in the occlusal-gingival direction, and the material of each layer may be deposited or melted first in the distal-mesial direction and then in the labial-lingual direction. Alternatively, the depositing or melting of material and accumulation of layers may be formed in other orientations.”). It should be noted that the method it is printed out is dependent on the CAD program used, and the type of printer being used. However, the end product will be the same no matter how the apparatus is printed. Further, it is well known, that 3D printing revolves around the process of printing layer by layer which can be said to be a segment at a time. As such, it would have been obvious to have the mesial element, the distal element, and the arm are additively manufactured in layers in an occlusal-gingival direction as it does not alter the final product of the device. 
Re. Claim 31, Carriere a method of assembling a distalizer (Abstract), comprising:
providing an arm (Fig. 2A, label 13) with a mesial element (Fig. 2A, labels 11-12 and 15) at one end of the arm and a ball member (Fig. 2A, label 14) at another end of the arm (Abstract in regards to providing a mesial element at one end of an arm and a ball member at another end if the arm), the mesial element having a first base (Fig. 2A, label 12) for attachment to a canine or bicuspid (Par. [0038] describes it would be fitted onto a canine);
enclosing the ball member in a distal element (Fig. 2B, 4A-4B, labels 21, 36 and 38) without deformation of the distal element (Par. [0020], [0028]), the distal element having a second base (Fig. 2B, label 21) for attachment to a molar (Par. [0040])
the distal element (Fig. 2B, 4A-4B, labels 21, 36 and 38) has a spherical shape and wherein the distal element comprises a receptacle having a shape that is complementary to a spherical shape of the ball member (Fig. 4A-4B; Par. [0053])
and that the mesial element is integrally formed with the ball element at another end of the arm (Par. [0038]).
However, Carriere is silent to the additively manufacturing the mesial element, the arm and distal element. Further, Carriere is silent to the additively manufacturing of the arm simultaneously with the mesial element and distal element, and the ball member enclosed in the distal element without deformation of the distal element as a result of additive manufacturing of the mesial element, the distal element and the arm. 
Suriano discloses a distalizer in the same field of endeavor comprising a mesial element (Fig. 7, label 9), a distal element (Fig. 7, label 6), a ball element (Fig. 7, label 7), and an arm (Fig. 7, label 8). Further, Suriano discloses the overall teaching that the components of the distalizer to be 3D printed as it is known in the art that 3D printing is accurate and lessen manufacturing costs (Par. [0021]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the manufacturing method of the mesial element and arm of
Carriere to be additively manufactured as taught by Suriano to reduce manufacturing cost and to
develop an accurate component to be implemented.
Re. Claim 33, Carriere and Suriano discloses the claimed method of claim 31 and Carriere further discloses the ball member (Fig. 2A, label 14) is enclosed in the distal element (Fig. 2B, 4A-4B, labels 21, 36 and 38) without exposure of the ball member (Fig. 4A and 4B; Par. [0052]).
	Re. Claim 35, Carriere and Suriano discloses the claimed method of claim 31 and Carriere further discloses the second base is a ridged base (as it is disclosed that the base surface of the distal member (Fig. 2B, label 21) is disclosed to also couple with the tooth (Par. [0040]), it would be obvious to someone skilled in the art before the effective filing date that the surface of the base would also comprise a surface suited for retention such as what is disclosed in Fig. 2A, label 12 for the mesial element to improve the retention of the distal element to the tooth of interest. As such, it would have been obvious that at least one of the bases of the first portion and the second portion of the distal element to be a ridged base).
Re. Claim 36, Carriere and Suriano discloses the claimed method of claim 31 and Carriere further discloses the canine or the bicuspid is maxillary, and the molar is maxillary (Par. [0038]). 
Re. Claim 37, Carriere and Suriano discloses the claimed method of claim 31 and Carriere further discloses the canine or the bicuspid is mandibular, and the molar is mandibular (Par. [0037]). 
Claim(s) 11-12 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriere (US 20180064510 A1) in view of Suriano (US 20200163742 A1) and Dubois (WO 2020187571 A1). 
	Re. Claim 11-12 and 34, Carriere and Suriano discloses the claimed method but are silent to additively manufacturing a support structure simultaneously with the mesial element, the distal element, and the arm; and removing the support structure after additively manufacturing the mesial element, the distal element, and the arm.
	Dubois discloses an orthodontic expander device (Fig. 2) in the same field of endeavor and further discloses it being made using additively manufacturing where the device is printed onto supports simultaneously (Fig. 5, Par. [0064]) and further teaches the removal of the support structure (Par. [0040], [0069]) wherein the supports are used to improve the making of the distalizer during the 3D printing process. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the manufacturing method of the mesial element, distal element, and arm of Carriere and Suriano to additively manufacturing a support structure simultaneously with the mesial element, the distal element, and the arm; and removing the support structure after additively manufacturing the mesial element, the distal element, and the arm as taught by Dubois to improve the making of the distalizer during the printing process.
Claim(s) 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carriere (US 20180064510 A1) in view of Suriano (US 20200163742 A1) and Cosse (US 11246681 B2).
	Re. Claim 32 and 38, Carriere and Suriano discloses the claimed method (see claim 8 as claim 38 is the limitation of claim 8 and 32) but are silent to the ball member is enclosed is enclosed in the distal element without reducing an opening of the receptacle. 
	Cosse teaches a dental bracket in the same field of endeavor of dental apparatuses and further
discloses the bracket being made up of different sections wherein each section comprises a section of
the base of the bracket. Further, it is found that the bracket is made of different sections that have
notches and recesses to fit together (Fig. 9, shows that there are at least 4 sections that would make up
the bracket wherein they are interlocked with one another at label 216 and 214 which are denoted as
recesses and protrusions, it is also noted that the sections encompass the parts of the base of the
bracket which would adhere with a tooth; Col. 12, lines 21-33) to improve the engagement and fitting of
a component within the sections. Cosse discloses the ball member (Fig. 12, label 132) is enclosed in distal elements (Fig. 9, labels 120 and 170) without reducing an opening of the receptacle (Fig. 9-12, Col. 4, lines 65-67) to provide a more secure fit on the tooth.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball member of Carrier and Suriano to be enclosed in the distal element without reducing an opening of the receptacle as taught by Cosse to provide a more secure fit on the tooth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Schmidt (US 20200147897 A1) discloses additive manufacturing sections of material and teaches
the interlocking of the sections through engagement of protrusions of one element to the recess of
another.
Voudouris (US 20200352682 A1) discloses a distalizer comprising a ball member that is fully
enclosed within the distal element.
Hanks (US 6361315 B1) discloses a distalizer comprising a distal member that holds a ball
member being made of two sections.
Mihailowitsch (US 5378147 A) discloses a distalizer comprising a distal that holds a ball member
being made of two sections.
Jensen (US 5632618 A) discloses a distalizer comprising a distal that holds a ball member being
made of two or more sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/6/2022